Title: From Thomas Jefferson to Isaac Briggs, 8 February 1801
From: Jefferson, Thomas
To: Briggs, Isaac



Sir
Washington Feb. 8. 1801.

I have to acknolege the reciept of your favor of Jan. 24. on the subject of the establishment of Agricultural societies, a subject which had formerly occupied my attention to a certain degree, and had been recently called up again by a proposition from the President of the board of agriculture in England. the difficulty in this country is to call into activity some principle which will command the services of the lovers of agriculture here. if money be resorted to, we are hardly rich enough to do much by private contributions, and had the general government authority by the constitution to apply the money of the union to this purpose, it would probably end in providing resources for a few idle favorites & in little further. how far it may be practicable to get the agricultural societies now existing in the different states, to unite in a general committee at the seat of government, and by this means produce an union of effort, which might be communicated to the other states not yet having such societies, is worthy consideration. that central committee might be formed by each state conferring membership on such of it’s representatives or Senators in Congress, or on such officers of the genl. government residing here, as possess zeal, for this first of all human callings, and the basis of all others. the ideas expressed in your letter, as well as some parts of the English plan, might perhaps be pursued in this way. I do not know that I can individually do much towards the promotion of such an establishment: however I have for some time past had in contemplation to make the proposition to the existing societies. the members from the different states being necessarily called here once a year, might be able to devise & to pursue some plan effectual for the object. certainly no endeavors of mine would be spared to forward it. I am Sir with respect
Your most obedt. servt

Th: Jefferson

